DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 2/7/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Re. claim 2: Changes the phrase “a selection section configured to select the mounting tool to be mounted on the head” as recited in line 12 to --a selection section configured to select the single mounting tool of the multiple tools to be mounted on the head--.
	Changes the phrase “which differs from the mounting tool of a first type” as recited in lines 13 and 14 to --which differs from a mounting tool of a first type--.
	Changes the phrase “a captured image” as recited in lines 19 to --the captured image--.
	Re. claim 3: Changes the phrase “a selection section configured to select the mounting tool to be mounted on the head” as recited in line 12 to --a selection section 
	Changes the phrase “which differs from the mounting tool of a first type” as recited in lines 13 and 14 to --which differs from a mounting tool of a first type--.
	Changes the phrase “a captured image” as recited in lines 21 to --the captured image--.
	Re. claim 5: Changes the phrase “a selection section configured to select the mounting tool to be mounted on the head” as recited in line 12 to --a selection section configured to select the single mounting tool of the multiple tools to be mounted on the head--.
	Changes the phrase “which differs from the mounting tool of a first type” as recited in lines 13 and 14 to --which differs from a mounting tool of a first type--.
	Changes the phrase “wherein the abnormality detecting section detects first abnormality” as recited in line 16 to --wherein the abnormality detecting section detects a first abnormality--.
	Changes the phrase “and second abnormality” as recited in lines 17 and 18 to --and a second abnormality--.

Claims 2-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729